Title: General Orders, 1 December 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Decembr 1st 1775
Parole Exeter.Countersign Providence


The fatal consequences which have at all times, and upon all Occasions, befallen Armies attacked at unawares, when Men are scattered and remote from their posts, or negligent whilst at them, are too well known, and very often too unhappily felt, to stand in need of description: Whereas, a handful of men, prepared for an Attack, are seldom defeated. It is therefore ordered, in the most express and peremptory terms, that no Non Commissioned Officer or Soldier, do presume, under any pretence whatsoever, day or night, to be out of Drum-call of his Alarm post, without leave of the Captain, or commanding Officer of the Company he belongs to; And it is also as expressly ordered, that No Non-Commission’d Officer, or Soldier, do pass from Cambridge, and the lines on this side the river to Roxbury, or come from thence hither, or go from either, to any other place in the Neighbourhood, without a written pass from the Captain or commanding Officer of the company he belongs to, although he should not mean to stay more than an hour or two.
The Officers of each Regiment are to be subject to the same restraints, and to obtain leave in the same Manner, from the Colonel, or Commanding Officer of the Regiment, they respectively belong to; and it is expected that all Officers, and Soldiers,

in this army, will pay the strictest attention to this Order, as they shall answer the consequence—This Order is not intended to change the Mode of giving Furloughs, (already pointed out in past Orders) the sole design being to keep Men to their duty, that they may be always ready to meet their enemy, upon the shortest notice.
It is again, and again, expressly ordered, that an Officer of each Company do, once a day, examine the Arms and Ammunition of the Company he belongs to, and see that they are fit for use—This, and the foregoing Orders, are to be frequently read to the Men, and the usefulness of them strongly inculcated upon their minds; they are to be considered as standing Orders ’till countermanded.
The Colonels, or commanding Officers, of the New established regiments, are to take especial care, that the New Recruits are put under proper drill Serjeants, as fast as they join, in order that they may, as quick as possible, be made acquainted with their duty. It is also recommended to these Gentlemen, to provide their Regiments with good Drummers and Fifers.
